WHITE, Judge
(dissenting).
The order appealed reads in pertinent part:
“This cause coming on to be heard this 15th day of April, 1964, on Defend*466ant’s Motion to Quash the indictment heretofore returned against the Defendant, ALBERT LEE, JR., during the 1963 Fall Term of the Grand Jury, and the Court being fully advised in the premises, it is thereupon,
“ORDERED AND ADJUDGED as follows:
“1. ThaJ the Defendant’s motion to Quash herein be granted.
“2. That the Defendant shall remain in the custody of the Sheriff of Saint Lucie County, Florida, and the cause against Defendant shall be submitted to the Grand Jury having authority to inquire into the offense herein alleged.” (emphasis added)
I think the order contemplates no further labor by the trial court in that case and therefore is of sufficient finality to support the appeal.